Title: To James Madison from William C. C. Claiborne, 5 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


5 November 1804, New Orleans. “Since my last letter Mr Canterelle and Mr Clarke have also declind accepting their commissions, as Members of the Legislative Council. There is no doubt but some of the promoters of the Memorial, have taken these means, to embarrass the local Government, and to force Congress to accede to their wishes; but such Imprudencies seem to me, illy calculated to benefit their cause. I have the pleasure, however, to inform you, that Mr Julian Poidress of point coupêê, the wealthiest, and most influential Man in the Territory, accepts his Appointment.
“Mr Poidrass in his Letter to me upon the subject, says, ‘My Answer to your Letter of the 5th. October, shall be sincere; the Precedent [sic] of the United States, having appointed me a Counsellor, I conceive it a duty to accept. If those, who have great Interest, in the Country, shou’d decline serving it, when call’d upon, their conduct wou’d be unwarrantable! I cou’d offer many plausible Excuses, such as Age, Insufficiency of Talents, self Interest &a. but in doing so, I shou’d not act the part of a Patriot. A beginning must be made; we must be initiated in the sacred Duties of Freemen, and the Practices of Liberty. I shall endeavour to meet You in Council on the 12th. of November.’
“The Acceptance of Mr Poidrass is a fortunate Occurrence, and his Conduct and reasoning form a happy contrast, to the part acted by Mr Jones, Clarke & Others. There are three Gentlemen nam’d, from whom I have not yet receiv’d answers: their Acceptancies will enable me to form a Council, but I very much fear, one, or perhaps two, may decline; and in either Event, a Legislature cannot be organisd, untill the President shall have forwarded the names of other Gentlemen.

“If a Council is not form’d on the 12th. inst, I fear the People will experience much inconvenience, and of which when fully appris’d, they will confide less in the Discretion, Patriotism or Wisdom of their present influential Characters.
“I had no Idea, that any Citizen here nam’d a Councillor, wou’d decline, from party motives, untill after I had receiv’d the nominations of the President, and I early communicated to You, my fears, that the Sentiments convey’d by Mr. Jones in his letter to me, wou’d be embrac’d by others, and that it was doubtful, whether a Council wou’d be form’d. In consequence of this information, I indulge a hope, that I shall soon receive, from the President, the names of several Gentlemen, as Successors to those, who may have declin’d.
“The supreme Court was organiz’d on this morning, Judge Prevost, (the only Judge in the City) deliver’d a sensible Charge to the Jury, and every thing was well conducted.”
